United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K/A [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2007 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-31584 I-TRAX, INC. (Exact name of registrant as specified in its charter) Delaware 23-3057155 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 4 Hillman Drive, Suite 130, Chadds Ford, Pennsylvania 19317 (Address of principal executive offices) (Zip Code) (610) 459-2405 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Exchange Act:None Securities registered under Section 12(g) of the Exchange Act:Common Stock, $.001 par value Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act.[] Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.[] Yes[X] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of Securities Exchange Act.(Check one): Large accelerated filer [] Accelerated filer[X] Non-Acclerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Securities Exchange Act). [] Yes[X] No The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price of the registrant as of June 30, 2007, the last business day of the registrant’s most recently completed second fiscal quarter, was $164,098,567.The number of outstanding shares of the registrant’s common stock as of April 24, 2008, was 42,137,068.Documents Incorporated by Reference:None. PART III EXPLANATORY NOTE I-trax, Inc. (“I-trax” or the “Company”) hereby amends its Annual Report on Form 10-K for the fiscal year ended December 31, 2007, originally filed with the Securities and Exchange Commission (the “SEC”) on March 17, 2008, to include the information required to be disclosed by Part III of Form 10-K.The Company previously indicated that such information would be provided in its proxy statement; however, as announced on March 17, 2008, I-trax entered into an Agreement and Plan of Merger, dated as of March 14, 2008, to merge with a subsidiary of Walgreen Co.If the acquisition is consummated, I-trax does not anticipate holding an annual meeting of its stockholders in 2008. PART III Item 10. Directors, Executive Officers and Corporate Governance Directors and Executive Officers of the Registrant The following includes information about the executive officers and members of the Board of Directors (the “Board”) of the Company.The Board consists of nine directors, each of whom serves for a term of one year and until his or her successor is elected and qualified.The number of shares of common stock owned by each director, and by all directors and executive officers as a group, is included under Item 12 “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.”I trax’s executive officers and their ages as of April 24, 2008 are as follows: Name Age Position Haywood D. Cochrane, Jr. 59 Vice-Chairman and Director Raymond J. Fabius, M.D. 54 President, Chief Medical Officer and Director Philip D. Green 57 Director Gail F. Lieberman 64 Director Frank A. Martin 57 Chairman and Director Gerald D. Mintz 55 Director David Nash, M.D. 52 Director Jack A. Smith 72 Director R. Dixon Thayer 56 Chief Executive Officer and Director Peter Hotz 47 Executive Vice President and Chief Operating Officer Bradley S. Wear 50 Senior Vice President and Chief Financial Officer Yuri Rozenfeld 39 Senior Vice President, General Counsel and Secretary Haywood D. Cochrane, Jr., has been a director and Vice Chairman of I−trax since March 2004.Mr.
